Citation Nr: 1025668	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  03-04 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for reactive airways 
dysfunction syndrome (RADS)/irritant induced asthma.  

2.  Entitlement to service connection for other respiratory 
disorders, to include restrictive lung disease and sleep apnea.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1979 to 
December 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  
The case was subsequently transferred to the RO in Atlanta, 
Georgia.

In October 2003, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing has been associated with the Veteran's VA claims 
folder.  In March 2005, the Board remanded this matter to the RO 
via the Appeals Management Center in Washington DC to assist the 
Veteran in obtaining additional evidence and to provide a VA 
examination.  

In an August 2006 decision, the Board denied entitlement to 
service connection for a respiratory disorder.  The Veteran 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2008, the Veteran and the VA 
Office of General Counsel filed a joint motion, requesting that 
the Court vacate the Board's August 2006 decision as to the issue 
of entitlement to service connection for a respiratory disorder, 
and remand that issue to the Board.  By Order dated in April 
2008, the Court granted the parties' joint motion.  

The Board again remanded this matter to the RO via the Appeals 
Management Center in Washington DC in August 2008.  Subsequently, 
the case was returned to the Board and the Board requested a 
Veterans Health Administration (VHA) expert medical opinion in 
January 2010.  

The Board has recharacterized the issues as entitlement to 
service connection for RADS/irritant induced asthma depression in 
addition to entitlement to service connection for other 
respiratory disorders to include restrictive lung disease and 
sleep apnea pursuant to Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In Clemons, the Court held that when a claimant makes a 
claim, he is seeking service connection for symptoms regardless 
of how those symptoms are diagnosed or labeled.  This holding is 
significant because in the present case, the Veteran initially 
claimed service connection for respiratory symptoms and multiple 
respiratory disorders have been diagnosed.  Therefore, the claim 
has been recharacterized to include all current respiratory 
diagnoses.   

The Board notes that the Veteran has objected to the Board's 
request for a VHA opinion in this matter.  See the Veteran's 
statements dated in December 2009 and May 2010.  VA has the 
authority to obtain a medical opinion in an appeal pursuant to 
38 U.S.C.A. § 5103A and 38 C.F.R. § 20.901 (2009).  The Veterans 
Claims Assistance Act of 2000 (VCAA) specifically provides that 
VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  38 C.F.R. § 20.901(a) provides that the 
Board may obtain a medical opinion from an appropriate health 
care professional in the Veteran's Health Administration on 
medical questions involved in the consideration of the appeal 
when, in its judgment, such medical expertise is needed for 
equitable disposition of an appeal.  

The Board found that an opinion from a medical specialist was 
necessary in light of the conflicting medical opinions of record 
including the August 2009 private medical opinion.  As discussed 
below, the August 2009 medical opinion was provided by physicians 
in medical toxicology but the opinion itself was too general.  In 
the opinion, the medical experts did not provide an etiology for 
the Veteran's specific diagnoses but only provided an opinion as 
to the Veteran's "current pulmonary complaints."  The medical 
experts opined that the in-service fuel exposure contributed to 
the Veteran's pulmonary complaints but they did not provide 
etiologies for all current diagnoses.  Since the August 2009 
private opinion was too general and because there was conflicting 
medical opinions of record, the Board requested an opinion from a 
pulmonary specialist within the VHA pursuant to 38 U.S.C.A. § 
5103A and 38 C.F.R. § 20.901(d) (2009).  

VA law and regulations do not allow a claimant to file a motion 
to object to a request for or consideration of a VHA medical 
opinion.  A claimant may submit argument in support of his or her 
claim including argument as to why the request for a medical 
opinion should not be made or why certain evidence should not be 
considered or is not probative.  VA regulations provide for 
notification of the evidence secured and an opportunity to 
respond.  See 38 C.F.R.  20.903 (2009).  In the present case, the 
Veteran was provided a copy of the March 2010 VHA medical opinion 
and he was given 60 days to respond.  See the March 2010 letter 
from the Board.  The Veteran has submitted argument in support of 
his claim and the Board has considered those statements.  

The issue of service connection for other respiratory disorders, 
to include restrictive lung disease and sleep apnea is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's reactive airways dysfunction syndrome/irritant 
induced asthma has been shown to be etiologically related to 
active military service.


CONCLUSION OF LAW

Reactive airways dysfunction syndrome/irritant induced asthma was 
incurred in active military service.  38 U.S.C.A. §  1131 (West 
2002); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

History and Analysis

The Veteran seeks service connection for a respiratory 
disability, claimed as secondary to hydraulic fluids and other 
caustic chemicals to which he was exposed during military 
service.  The Veteran served on active duty from December 1979 to 
December 1983.  During his service in the U.S. Navy, he worked as 
a torpedoman's mate.  He states that while serving aboard the USS 
John Rogers, he was exposed to chemicals while working with 
hydraulic systems and torpedos.  He states that he worked in this 
position for approximately three years and he did not use a 
respiratory mask.  Service records show that the Veteran's 
military occupation was torpedoman's mate and he had 3 years, 7 
months, and 18 days of foreign service.  

Service treatment records confirm the Veteran reported such 
respiratory symptoms as a cough, pulmonary congestion, and 
sneezing during military service.  Service treatment records show 
that the Veteran was without abnormality of the lungs and chest 
when he was examined and accepted for military service in March 
1979.  On a concurrent report of medical history, he also denied 
any history of asthma, shortness of breath, chronic cough, or 
other respiratory impairment.  In December 1979, he was treated 
for complaints of a cough, congestion, a runny nose, and 
sneezing.  Assessments included an upper respiratory infection as 
well as rhinitis.  A recurrent cough was again noted in February 
1980, at which time an upper respiratory infection was suspected.  
In September 1983, the Veteran was treated for complaints of a 
persistent non-productive cough for the past 8 days.  On 
examination for service separation in November 1983, his lungs 
and chest were without abnormality.  A concurrent chest X-ray was 
within normal limits.  The Veteran was discharged from active 
military duty in December 1983.  
      
Subsequent to service, the Veteran continued to experience 
respiratory symptomatology.  Asthma, obstructive sleep apnea, 
small airways disease and restrictive lung disease have been 
diagnosed.  The evidence shows that the Veteran also has a 
history of smoking and is obese.  In November 2005, the Veteran 
underwent a VA respiratory examination. At that time, he reported 
experiencing dyspnea since 1982 when he felt 'like . . . [his] 
chest . . . [was] caving in' but also noted that environments 
with increased pollen counts tend to trigger this symptom.  In 
particular, the Veteran explained that, during service, he was 
extensively exposed to hydraulic fluid and chemicals used for 
torpedo weapons because he did not wear a mask.  According to the 
examination report, the Veteran had been diagnosed with severe 
sleep apnea in 1996.  X-rays previously taken of the Veteran's 
chest in March 2004 showed subpleural fat.  Pulmonary function 
tests completed in October 2005 reflected moderate restrictive 
pulmonary disease.  On physical examination in November 2005, the 
Veteran's chest was clear bilaterally.  

The Court has held that a medical examination report must contain 
not only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007) ("[A]medical opinion [] must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.").  The Board 
notes that a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

The November 2005 examiner provided an opinion regarding the 
etiology of the Veteran's restrictive lung disease, stating in 
pertinent part, 'since there are no known pulmonary effects of 
chronic sublethal exposures to hydraulic fluid it is at least 
likely as not that this impairment is etiologically related to 
his period of service.'  However, as the Board has noted in its 
previous remands and decisions, this opinion is internally 
contradictory.  The examiner opined that the Veteran's 
respiratory disorder was connected to his service but gave as a 
rationale that there was no known pulmonary effects of sublethal 
exposure to hydraulic fluid and pulmonary disease.  Thus, the 
rationale provided does not support the opinion rendered.

A December 2008 VA examiner, who reviewed the Veteran's claims 
file and conducted a physical examination of the Veteran, 
diagnosed the Veteran with restrictive lung disease, obstructive 
sleep apnea and asthma.  He opined that the restrictive lung 
disease and obstructive sleep apnea were likely secondary to the 
Veteran's obesity and that it was less likely than not that 
either were etiologically related to the Veteran's period of 
service.  The examiner noted that it was rare that hydraulic 
fluids are implicated in causing occupational asthma.  The 
examiner also noted that the Veteran's symptoms got worse after 
discharge, which is atypical for occupational asthma (which 
usually improves after avoiding exposure) and so it was less 
likely than not that the Veteran's asthma was related to his 
military service.  

In August 2009 two private medical examiners submitted a report 
in which they indicated they had examined the Veteran and 
reviewed various medical records.  After discussing the Veteran's 
history and exposure to certain chemical hazards, the examiners 
discussed studies showing how exposure to these chemicals can 
result in respiratory difficulties.  The examiners noted that 
while the Veteran's chronic, intermittent respiratory complaints 
were likely multi-factorial, to include sleep apnea and cigarette 
smoking, the Veteran's exposure to Otto Fuel II and specifically 
the propylene glycol component is a contributing factor to his 
current pulmonary complaints.  

In March 2010, Dr. K.L.V., a Pulmonary Critical Care Specialist 
at the Wilkes-Barre VA Medical Center, submitted a VHA specialist 
opinion report.  The specialist indicated that after a review of 
the claims file (including the Veteran's service treatment 
records, post-service medical records, testimony, private 
opinions and VA opinions) he found the Veteran had reactive 
airways dysfunction syndrome (RADS) or irritant induced asthma.  
The specialist opined that it was at least as likely as not that 
this was incurred during the Veteran's active duty military 
service.  The specialist's rationale was that while the evidence 
was moderate, hydraulic fluid is known to cause irritant induced 
asthma or RADS.  In addition, the examiner noted that the Veteran 
did not have persistent asthma symptoms until he reached a body 
mass index of 34, which was understandable, because his obesity 
would cause crowding of small airways down and make asthma 
symptoms manifest or worse.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not given to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value. 

There are multiple medical opinions that address the contended 
relationship between the Veteran's respiratory disorders and his 
military service.  It is the responsibility of the Board to weigh 
the evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same time, 
the Board cannot make its own independent medical determinations, 
and it must have plausible reasons, based upon medical evidence 
in the record, for favoring one medical opinion over another.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board 
must determine the weight to be accorded the various opinions in 
this case based on the quality of the evidence and not 
necessarily on its quantity or source.

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by the 
physicians and whether or not (and the extent to which) they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  

The above being taken into account, the Board nevertheless has no 
basis for fully discounting any of the opinions, aside from the 
contradictory November 2005 VA opinion, in support of the 
Veteran's claim or against the Veteran's claim in favor of the 
others.  There is no significant difference in expertise apparent 
from the reports.  The opinions were offered by doctors whose 
professional credentials demonstrate that they possess the 
necessary education, training, and expertise to provide the 
requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

There is evidence both for and against the claim.  Though the 
Veteran was not diagnosed with RADS/irritant induced asthma 
during or upon separation from service, "the fact that a 
condition was not diagnosed cannot, by itself, serve to rebut a 
subsequent expert diagnosis."  Hanson v. Derwinski, 1 Vet. 
App. 512, 516 (1991).  

The Board notes the negative nexus opinion of the December 2008 
VA examiner as to any respiratory disorder being related to 
service.  However, the private August 2009 opinion provides 
support for a finding of service connection.  In addition, the 
opinion contains reference to pertinent medical studies and 
contains a reasoned rationale.  As the Veteran's treating 
physicians, they are not entitled to any special deference but 
the medical records available to the Board show that they are 
familiar with the Veteran's condition.  In addition, the March 
2010 VHA specialist opined that it is as least as likely as not 
that the Veteran's RADS or irritant induced asthma disability was 
incurred in his period of active duty military service.  

Overall, the Board assigns the most probative weight to the March 
2010 VHA specialist opinion.  When reviewing the evidence of 
record, the Board is persuaded that the opinion of March 2010 
examiner is most convincing, in that the examiner is a Pulmonary 
Critical Care Specialist at the Wilkes-Barre VA Medical Center, 
reviewed all of the medical evidence in the file and reflected a 
considerable analysis of the pertinent criteria essential to 
determine whether the Veteran's RADS or irritant induced asthma 
disability is related to service.  The examiner provided an 
extensive and thorough discussion of the issue as a basis for the 
findings and conclusions.  

The Board also finds that March 2010 VHA opinion to be more 
probative than the August 2009 report by the private medical 
examiners because the March 2010 VHA opinion is more specific and 
detailed.  The VA pulmonary specialist provided an etiology for 
each respiratory diagnosis.  On the other hand, in the August 
2009 private report, the private medical examiners gave a more 
general and less detailed medical conclusion.  They opined that 
the Veteran's exposure to fuel in service was a "contributing 
factor" to the Veteran's current "pulmonary complaints."  The 
private medical examiners did not provide a specific medical 
conclusion as to the degree that the fuel exposure contributed to 
the respiratory disorders or indicate which specific respiratory 
disorders may have been caused by the fuel exposure.  Factors for 
assessing the probative value of a medical opinion include the 
thoroughness and detail of the opinion.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000). 

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  In Gilbert, the Court specifically stated that 
entitlement need not be established beyond a reasonable doubt, by 
clear and convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the Veteran prevails.  Thus, to deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.

After a full review of the record, including the medical evidence 
and the contentions and testimony of the Veteran, the Board 
concludes that service connection for RADS/irritant induced 
asthma is warranted.  Since the record includes probable exposure 
of the Veteran to certain chemical fluids in service, contentions 
and corroboration of respiratory trouble since service and 
medical opinions in his favor, the medical and lay evidence that 
suggests that the Veteran incurred RADS/irritant induced asthma 
as a result of his military service is, at a minimum, in 
equipoise.  Accordingly, since the evidence is in equipoise, the 
benefit of the doubt doctrine is applicable and the Veteran 
prevails.  See Gilbert, supra.  Therefore, service connection for 
RADS/irritant induced asthma is granted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the 
favorable determination contained herein, however, further 
development with regard to VA's duties to notify and assist as to 
entitlement to service connection for reactive airways 
dysfunction syndrome/irritant induced asthma would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).


ORDER

Service connection for reactive airways dysfunction 
syndrome/irritant induced asthma is granted.  




REMAND

Any additional pertinent evidence received by the Board that has 
not already been considered by the agency of original 
jurisdiction (AOJ) should be remanded to the AOJ for initial 
review unless there has been a waiver of such referral by the 
claimant.  38 C.F.R. § 20.1304(c) (2009). 

In May 2009, the AMC issued its last supplemental statement of 
the case (SSOC).  In June 2009, the Veteran submitted new 
evidence and argument in support of his claim for service 
connection for other respiratory disorders, to include 
restrictive lung disease and sleep apnea.  However, the Veteran 
appeared to waive AOJ consideration of the evidence in a July 
2009 request for an extension of time to submit additional 
evidence.  In July and September 2009, the Veteran submitted 
additional evidence and argument to the Board, without any 
explicit written waiver of consideration by the AOJ.  The AOJ did 
not issue an SSOC addressing this evidence.  

In January 2010 the Board requested that the VHA provide an 
expert medical opinion, a copy of which was sent to the Veteran 
in March 2010.  

In response to this opinion, in May 2010, the Veteran submitted 
substantial argument regarding his claim and specifically 
requested that the AMC consider all the evidence now in the 
claims file and issue an SSOC.  The Veteran referenced the 
evidence he submitted in September 2009 for which he never 
received a response from the AMC.   

The Board notes that service connection for reactive airways 
dysfunction syndrome/irritant induced asthma disability is 
granted in the above decision and that issue is no longer on 
appeal.  However, the issue of service-connection for other 
respiratory disorders, to include restrictive lung disease and 
sleep apnea, is still on appeal.  As the Veteran has apparently 
not waived AOJ consideration of the evidence he submitted in 
September 2009 and he specifically requested the AMC consider 
that evidence and readjudicate the claim, the AOJ should review 
and consider the evidence and argument submitted since its 
previous SSOC, conduct any further development deemed appropriate 
and issue an SSOC if the issue still on appeal is not granted.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal in light of 
all of the evidence of record, including all 
the evidence submitted since the previous 
SSOC was issued in May 2009.  If the benefit 
is not granted, furnish the Veteran and his 
representative with a supplemental statement 
of the case and afford an opportunity to 
respond before returning the record to the 
Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C.L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


